



EXHIBIT 10.1















AMENDED AND RESTATED
CHANGE IN CONTROL AGREEMENT

























PI-1408819 v1


--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
 Section
 
 Page
 Article 1.  Definitions 
 2
 Article 2.  Severance Benefits 
 6
   2.1. Right to Severance Benefits 
 6
   2.2. Services During Certain Events 
 6
   2.3. Qualifying Termination 
 6
   2.4. Description of Severance Benefits 
 7
   2.5. Termination for Total and Permanent Disability 
 7
   2.6. Termination for Retirement or Death 
 8
   2.7. Termination for Cause or by the Executive Other Than for Good Reason 
 8
   2.8. Notice of Termination 
 8
   2.9. Effectiveness of Agreement 
 8
 Article 3.  Form and Timing of Severance Benefits 
 8
   3.1. Form and Timing of Severance Benefits 
 8
   3.2. Withholding of Taxes 
 9
 Article 4.  Tax Limitation Provision 
 9
   4.1. Limitation on Termination Payment 
 9
 Article 5.  The Company’s and the Bank’s Payment Obligation 
 10
   5.1. Payment Obligations Absolute 
 10
   5.2. Contractual Rights to Benefits 
 10
 Article 6.  Term of Agreement 
 10
 Article 7.  Legal Remedies 
 11
   7.1. Arbitration 
 11
   7.2. Payment of Legal Fees 
 11
 Article 8.  Successors 
 11
 Article 9.  Miscellaneous 
 12
   9.1. Employment Status 
 12
   9.2. Beneficiaries 
 12
   9.3. Entire Agreement; Superseding Effect 
 12
   9.4. Gender and Number 
 12
   9.5. Notices 
 12
   9.6. Execution in Counterparts 
 13
   9.7. Conflicting Agreements 
 13
   9.8. Severability 
 13
   9.9. Modification 
 14
   9.10. Applicable Law 
 14

 
 

-i-


--------------------------------------------------------------------------------





AMENDED AND RESTATED
CHANGE IN CONTROL AGREEMENT
THIS AMENDED AND RESTATED CHANGE IN CONTROL AGREEMENT is made and entered into
as of this __ day of __________, 2006 by and among WESBANCO, INC., a West
Virginia bank holding company (hereinafter referred to as the “Company”); and
WESBANCO BANK, INC., a West Virginia banking corporation and a wholly-owned
subsidiary of the Company (hereinafter referred to as the “Bank”); and
_________________________(hereinafter referred to as the “Executive”).
 
W I T N E S S E T H:
WHEREAS, the Board of Directors of the Company and the Board of Directors of the
Bank have approved the Company and the Bank entering into change in control
agreements with certain key executives of the Company and the Bank;
 
WHEREAS, the Executive is a key executive of the Company and the Bank;
 
WHEREAS, the Board of the Company and the Board of the Bank each believes that,
should the possibility of a Change in Control Event of the Company and/or the
Bank arise, it is imperative that the Company and the Bank be able to rely upon
the Executive to continue in his position, and that the Company and the Bank be
able to receive and rely upon his advice, if they request it, as to the best
interests of the Company, the Bank, and their shareholders without concern that
he might be distracted by the personal uncertainties and risks created by the
possibility of a Change in Control Event;
 
WHEREAS, should the possibility of a Change in Control Event arise, in addition
to the Executive’s regular duties, he may be called upon to assist in the
assessment of such possible Change in Control Event, advise management and the
Board of the Company and the Board of the Bank as to whether such Change in
Control Event would be in the best interests of the Bank, the Company, and their
shareholders, and to take such other actions as the Boards determine to be
appropriate; and
 
WHEREAS, the Company and the Bank used an earlier form of a Change in Control
Agreement dated as of September 1, 1999, which was intended to address the
foregoing concerns and, in light of the adoption of Section 409A of the Code (as
defined below) and the publication of guidance thereunder, the Company and the
Bank wish to use an amended and restated Change in Control Agreement to cause
the terms and conditions to comply with Section 409A of the Code; and
 
WHEREAS, the Executive, the Company, and the Bank desire that the terms of this
Agreement shall act as a supplement to the benefits under the Executive’s
Employment Agreement; and
 
WHEREAS, it is intended by the parties hereto that the benefits under the terms
of this Change in Control Agreement shall supersede and replace the termination
benefits under the Executive’s Employment Contract in the event of a termination
or severance of his employment subsequent to a Change in Control Event; and
 
NOW THEREFORE, to assure the Company and the Bank that they will have the
continued dedication of the Executive and the availability of his advice and
counsel notwithstanding the possibility, threat, or occurrence of a Change in
Control Event of the Company and/or the Bank, and to induce the Executive to
remain in the employ of the Company and the Bank, and for other good and
valuable consideration, the Company, the Bank, and the Executive, intending to
be legally bound, agree as follows:
 
     Article 1.  
 
Definitions
Whenever used in this Agreement, the following terms shall have the meanings set
forth below when the initial letter of the word is capitalized:
 

(a)  
“Agreement” means this Change in Control Agreement, as the same may be amended
from time to time in accordance with Section 9.9 herein.

 

(b)  
“Bank” means Wesbanco Bank, Inc., a West Virginia banking corporation, or any
successor thereto as provided in Article 8 herein.

 

(c)  
“Base Salary” means the salary of record paid by the Company and/or the Bank to
the Executive as annual salary, excluding amounts received under incentive bonus
and option plans, whether or not deferred.

 

(d)  
“Beneficial Owner” shall have the meaning ascribed to such term in Rule 13d-3 of
the General Rules and Regulations under the Exchange Act.

 

(e)  
“Beneficiary” means the persons or entities designated or deemed designated by
the Executive pursuant to Section 9.2 herein.

 

(f)  
“Board” means the Board of Directors of Wesbanco, Inc.

 

(g)  
“Cause” shall be determined by the Board of the Company and the Board of the
Bank, in exercise of good faith and reasonable judgment, and shall mean the
occurrence of any one or more of the following:

 

(i)  
An act of dishonesty, willful disloyalty or fraud by the Employee that the Bank
determines is detrimental to the best interests of the Bank; or

 

(ii)  
The Employee’s continuing inattention to, neglect of, or inability to perform,
the duties to be performed under this Agreement, or

 

(iii)  
Any other breach of the Employee’s covenants contained herein or of any of the
other terms and provisions of this Agreement; or

 
2
 

(iv)  
The deliberate and intentional engaging by the Employee in gross misconduct
which is materially and demonstrably injurious to the Bank.

 

(h)  
“Change in Control Event” shall be deemed to have occurred as of the first day
that any one or more of the following conditions shall have been satisfied:

 

(i)  
Final regulatory approval is obtained for any Person (other than those Persons
in control of the Company and/or the Bank, as applicable, as of the Effective
Date, or other than a trustee or other fiduciary holding securities under an
employee benefit plan of the Company and/or the Bank, as applicable, or a
corporation owned directly or indirectly by the stockholders of the Company
and/or the Bank, as applicable, in substantially the same proportions as their
ownership of stock of the Company and/or the Bank), becomes the Beneficial
Owner, directly or indirectly, of securities of the Company and/or the Bank, as
applicable, representing thirty five percent (35%) or more of the combined
voting power of the Company’s (or the Bank’s, as applicable) then outstanding
securities; or

 

(ii)  
During any period of two (2) consecutive years (not including any period prior
to the execution of this Agreement), individuals who at the beginning of such
period constitute the Board of the Company (and any new Director, whose election
by the Company’s stockholders or the Bank’s stockholders, as applicable, was
approved by a vote of at least two-thirds (2/3) of the Directors then still in
office who either were Directors at the beginning of the period or whose
election or nomination for election was so approved), cease for any reason to
constitute a majority thereof; or

 

(iii)  
Final regulatory approval is obtained with respect to: (A) a plan of complete
liquidation of the Company or the Bank; or (B) an agreement for the sale or
disposition of all or substantially all the Company’s or the Bank’s assets; or
(C) a merger, consolidation, or reorganization of the Company and/or the Bank
with or involving any other corporation, other than a merger, consolidation, or
reorganization that would result in the voting securities of the Company or the
Bank (as applicable) outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity), at least fifty percent (50%) of the
combined voting power of the voting securities of the Company or the Bank (as
applicable) (or such surviving entity) outstanding immediately after such
merger, consolidation, or reorganization.

 
3
 
However, in no event shall a Change in Control Event be deemed to have occurred,
with respect to the Executive, if the Executive is part of a purchasing group
which consummates the Change in Control Event transaction. The Executive shall
be deemed “part of a purchasing group” for purposes of the preceding sentence if
the Executive is an equity participant in the purchasing company or group
(except for: (i) passive ownership of less than three percent (3%) of the stock
of the purchasing company; or (ii) ownership of equity participation in the
purchasing company or group which is otherwise not significant, as determined
prior to the Change in Control Event by a majority of the non-employee
continuing Directors of the Company, as applicable).
 
Notwithstanding the foregoing, no event or combination of events shall
constitute a Change in Control Event if or to the extent such event or events
would not constitute a Change in Control Event under Section 409A of the Code or
the guidance published thereunder as then in effect.
 

(i)  
“Code” means the Internal Revenue Code of 1986, as amended.

 

(j)  
“Company” means Wesbanco, Inc., a West Virginia bank holding company, or any
successor thereto as provided in Article 8 herein.

 

(k)  
“Disability” means the inability of the Executive due to mental or physical
defect or disease to perform the services required of the Executive in the
position he or she held prior to the manifestation of that defect or disease.

 

(l)  
“Effective Date” means the date this Agreement is approved by the Company’s
Board, or such other date as the Company’s Board shall designate in its
resolution approving this Agreement.

 

(m)  
“Effective Date of Termination” means the date on which a Qualifying Termination
occurs which triggers the payment of Severance Benefits hereunder.

 

(n)  
“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(o)  
“Executive” means

 

(p)  
“Good Reason” means, without the Executive’s express written consent, the
occurrence after a Change in Control Event of the Company or the Bank of any one
or more of the following:

 

(i)  
The assignment of the Executive to duties materially inconsistent with the
Executive’s authorities, duties, responsibilities, and status (including
offices, titles, and reporting requirements) as an officer of the Company and/or
the Bank, or a reduction or alteration in the nature or status of the
Executive’s authorities, duties, or responsibilities from those in effect as of
ninety (90) days prior to the Change in Control Event, other than an
insubstantial and inadvertent act that is remedied by the Company and/or the
Bank promptly after receipt of notice thereof given by the Executive, and other
than any such alteration which is consented to by the Executive in writing;

 
4
 

(ii)  
The Company’s requiring the Executive to be based at a location in excess of
thirty-five (35) miles from the location of the Executive’s principal job
location or office immediately prior to the Change in Control Event; except for
required travel on the Company’s and/or the Bank’s business to an extent
substantially consistent with the Executive’s present business obligations;

 

(iii)  
A reduction by the Company or the Bank of the Executive’s Base Salary by at
least ten percent (l0%) from that in effect on the Effective Date;

 

(iv)  
The failure of the Company or the Bank to obtain a satisfactory agreement from
any successor to the Company or the Bank to assume and agree to perform the
Company’s and the Bank’s obligations under this Agreement, as contemplated in
Article 8 herein; and

 

(v)  
Any purported termination by the Company or the Bank of the Executive’s
employment that is not effected pursuant to a Notice of Termination satisfying
the requirements of Section 2.8 herein, and for purposes of this Agreement, no
such purported termination shall be effective.

 
The Executive’s right to terminate employment for Good Reason shall not be
affected by the Executive’s incapacity due to physical or mental illness. The
Executive’s continued employment shall not constitute consent to, or a waiver of
rights with respect to, any circumstance constituting Good Reason herein.
 

(q)  
“Person” shall have the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act and used in Sections 13(d) and 14(d) thereof, including a “group”
as defined in Section 13(d). The term Person shall not include the Company or
the Bank, any executive officer or Director of the Company, the Bank, or a
subsidiary of the Company or Bank, or a group controlled by such Directors or
executive officers, or any employee benefit plan of the Company, the Bank, or a
subsidiary of the Company or Bank; provided, however, that the term Person shall
include any individual who is a Director on the Effective Date, and who as of
the Effective Date beneficially owned five percent (5%.) or more of the voting
shares of common stock of the Company, or a group controlled by such a Director.

 

(r)  
“Qualifying Termination” means any of the events described in Section 2.3
herein, the occurrence of which triggers the payment of Severance Benefits
hereunder.

 

(s)  
“Severance Benefits” means the payment of severance compensation as provided in
Section 2.4 herein.

 
5
 
 
Article 2.  
 
Severance Benefits
2.1.  Right to Severance Benefits. Subject to Section 2.9 herein, the Executive
shall be entitled to receive from the Company and the Bank, jointly and
severally, Severance Benefits as described in Section 2.4 herein, if a Change in
Control Event of the Company and/or the Bank has occurred and if, within
twenty-four (24) calendar months thereafter, the Executive’s employment with the
Company and/or the Bank shall end for any reason specified in Section 2.3 herein
as being a Qualifying Termination.
 
The Executive shall not be entitled to receive Severance Benefits if he is
terminated for Cause, or if his employment with the Company ends due to death,
Disability, retirement (as defined under the then established rules of the
Company’s tax-qualified retirement plan), or due to a voluntary termination of
employment by the Executive without Good Reason.
 
2.2.  Services During Certain Events. In the event a Person begins a tender or
exchange offer, solicits proxies from shareholders of the Company and/or the
Bank, or takes other steps seeking to effect a Change in Control Event, the
Executive agrees that he will not voluntarily leave the employ of the Company or
the Bank and will render services until such Person has abandoned or terminated
his or its efforts to effect a Change in Control Event, or, if later, until
twenty-four (24) months after a Change in Control Event has occurred; provided,
however, that the Company and the Bank may terminate the Executive for Cause at
any time, and the Executive may terminate his employment any time after the
Change in Control Event for Good Reason.
 
2.3.  Qualifying Termination. The occurrence of any one or more of the following
events within twenty-four (24) calendar months after a Change in Control Event
of the Company or the Bank shall trigger the payment of Severance Benefits to
the Executive under this Agreement:
 

(a)  
An involuntary termination of the Executive’s employment with the Company or the
Bank without Cause;

 

(b)  
A voluntary termination of the Executive’s employment with the Company or the
Bank for Good Reason;

 

(c)  
A successor company fails or refuses to assume the Company’s and the Bank’s
obligations under this Agreement, as required by Article 8 herein; or

 

(d)  
The Company, the Bank, or any successor company breaches any of the provisions
of this Agreement.

 
For purposes of this Agreement, a Qualifying Termination shall not include a
termination of employment by reason of death, Disability, or retirement (as such
term is defined under the then-established rules of the Company’s tax-qualified
retirement plan), a voluntary termination without Good Reason, or an involuntary
termination for Cause.
 
 
6
 
2.4.  Description of Severance Benefits. Subject to Section 2.9 herein, in the
event that the Executive becomes entitled to receive Severance Benefits, as
provided in Sections 2.1 and 2.3 herein, and subject to the limits set forth in
Article 4 herein, the Company and/or the Bank shall pay to the Executive and
provide him with total Severance Benefits equal to the following:
 

(a)  
An amount equal to one (1) times the highest rate of the Executive’s annual Base
Salary in effect at any time up to and including the Effective Date of
Termination.

 

(b)  
An amount equal to one (1) times the greater of: (i) the Executive’s average
annual bonus earned over the most recent one (1) bonus plan year ending prior to
the Effective Date of Termination; or (ii) the Executive’s bonus established for
the annual bonus plan year in which the Executive’s Effective Date of
Termination occurs.

 

(c)  
An amount equal to the Executive’s unpaid Base Salary and accrued vacation pay
through the Effective Date of Termination.

 

(d)  
A continuation of all medical benefits pursuant to plans under which the
Executive and/or the Executive’s family is eligible to receive medical benefits
and/or coverage as of the effective date of the Change in Control Event. These
benefits shall be provided by the Company and/or the Bank to the Executive
immediately upon the Effective Date of Termination and shall continue to be
provided for eighteen (18) months from the Effective Date of Termination. Such
benefits shall be provided to the Executive at the same coverage level as in
effect as of the Executive’s Effective Date of Termination. The Company and/or
the Bank shall pay the full cost of such continued benefits, except that the
Executive shall bear any portion of such cost as is required to be borne by key
executives of the Company and/or the Bank generally at the time of such Change
in Control Event.

 
The medical benefits described in this Subsection 2.4(d) shall continue for
eighteen (18) months following the Effective Date of Termination; provided,
however, that such benefits shall be discontinued prior to the end of the
eighteen (18) month period to the extent, but only to the extent, that the
Executive receives substantially similar benefits from a subsequent employer, as
determined by the Company or the Bank.
 
The obligation of the Company and the Bank to provide the Executive with the
Severance Benefits described herein shall be joint and several. Regardless of
how the Company and the Bank apportion the responsibility for satisfying the
obligations set forth herein, the total Severance Benefits payable to the
Executive shall equal the amounts set forth in this Article 2, as limited by
Article 4 herein.
 
2.5.  Termination for Total and Permanent Disability. Following a Change in
Control Event, if the Executive’s employment is terminated with the Company or
the Bank due to Disability, the Executive shall receive his Base Salary and
accrued vacation through the
 
7
 
Effective Date of Termination, at the rate then in effect, plus all other
amounts to which the Executive is entitled under any employment contract or any
compensation plans of the Company and the Bank, at the time such payments are
due, and otherwise the Executive’s benefits shall be determined in accordance
with the Company’s and the Bank’s retirement, insurance, and other applicable
plans and programs then in effect.
 
2.6.  Termination for Retirement or Death. Following a Change in Control Event,
if the Executive’s employment with the Company or the Bank is terminated by
reason of his retirement (as defined under the then established rules of the
Company’s tax-qualified retirement plan), or death, the Executive (or his
Beneficiary) shall receive his Base Salary and accrued vacation through the
Effective Date of Termination, at the rate then in effect, plus all other
amounts to which the Executive is entitled under any compensation plans of the
Company and the Bank, at the time such payments are due, and otherwise the
Executive’s benefits shall be determined in accordance with the Company’s and
the Bank’s retirement, survivor’s benefits, insurance, and other applicable
programs then in effect.
 
2.7.  Termination for Cause or by the Exeutive Other Than for Good Reason.
Following a Change in Control Event, if the Executive’s employment is terminated
either: (i) by the Company or the Bank for Cause; or (ii) by the Executive other
than for Good Reason, the Company and/or the Bank shall pay the Executive his
full Base Salary and accrued vacation through the Effective Date of Termination,
at the rate then in effect, plus all other amounts to which the Executive is
entitled under any employment contract or any compensation plans of the Company
and the Bank, at the time such payments are due, and the Company and the Bank
shall have no further obligations to the Executive under this Agreement.
 
2.8.  Notice of Termination. Any termination by the Company or the Bank for
Cause or by the Executive for Good Reason shall be communicated by Notice of
Termination to the other party. For purposes of this Agreement, a “Notice of
Termination” shall mean a written notice which shall indicate the specific
termination provision in this Agreement relied upon, and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated.
 
2.9.  Effectiveness of Agreement. Notwithstanding any provision of this
Agreement to the contrary, this Agreement and any payments, benefits or rights
of the Executive as provided herein are subject to Section 18(k) of the Federal
Deposit Insurance Act, as amended, and any applicable regulations thereunder.
 
Article 3.  
 
Form and Timing of Severance Benefits
3.1.  Form and Timing of Severance Benefits. Except as limited by Article 4
herein, the Severance Benefits described in Sections 2.4(a), 2.4(b), and 2.4(c)
herein shall be paid in cash to the Executive in a single lump sum as soon as
practicable following the Effective Date of Termination, but in no event beyond
thirty (30) days from such date.
 
8
 
3.2.  Withholding of Taxes. The Company and/or the Bank, as applicable, shall
withhold from any amounts payable under this Agreement all federal, state, city,
or other taxes as legally shall be required.
 
Article 4.  
 
Tax Limitation Provision
4.1.  Limitation on Termination Payment
 

(a)  
Determination of Termination Payment Limit. Notwithstanding any other provision
of this Agreement, if any portion of the Severance Benefits or any other payment
under this Agreement, or under any other agreement with or plan of the Company
or the Bank (in the aggregate “Total Payments”) would constitute an “excess
parachute payment,” then the payments to be made to the Executive under this
Agreement shall be reduced or extended over an installment period such that the
value of the aggregate Total Payments that the Executive is entitled to receive
shall be One Dollar ($1.00) less than the maximum amount which the Executive may
receive without becoming subject to the tax imposed by Section 4999 of the Code,
or which the Company and the Bank may pay without loss of deduction under
Section 280G(a) of the Code. For purposes of this Agreement, the terms “excess
parachute payment” and “parachute payments” shall have the meanings assigned to
them in Section 280G of the Code, and such “parachute payments” shall be valued
as provided therein.

 

(b)  
Procedure for Establishing Limitation on Termination Payment. Within twenty (20)
days following delivery of the Notice of Termination (as described in
Section 2.8 herein) or notice by the Company or the Bank to the Executive of its
belief that there is a payment or benefit due the Executive which will result in
an “excess parachute payment” as defined in Section 280G of the Code, the
Executive, the Company, and the Bank, at the Company’s and the Bank’s expense,
shall obtain the opinion of the Company’s principal outside accounting firm (the
“Accounting Firm”), which sets forth: (i) the amount of the Executive’s
“annualized includible compensation for the base period” (as defined in Code
Section 280G(d)(1)); (ii) the present value of the Total Payments; and (iii) the
amount and present value of any “excess parachute payment.” Such opinion shall
be binding upon the Company, the Bank, and the Executive.

 
In the event that such opinion determines that there would be an “excess
parachute payment,” the Severance Benefits hereunder or any other payment
determined by such accounting firm to be includible in Total Payments shall be
reduced or eliminated as specified by the Executive in writing delivered to the
Company and the Bank within ten (10) days of his receipt of such opinion, or, if
the Executive fails to so notify the Company and the Bank, then as the Company
or the Bank, as applicable, shall reasonably determine, so that under the basis
of calculations set forth in such opinion, there will be no “excess parachute
payment.”
 
9
 
The provisions of this Section 4.1(b), including the calculations, notices, and
opinion provided for herein, shall be based upon the conclusive presumption that
any compensation earned prior to the Effective Date of Termination by the
Executive pursuant to the Company’s and the Bank’s compensation programs (if
such compensation would have been paid in the future in any event, even though
the timing of payment thereof is triggered by the Change in Control Event) is
reasonable.
 
Article 5.  
 
The Company’s and the Bank’s Payment Obligation
5.1.  Payment Obligations Absolute. Except as otherwise provided in the last
sentence of Section 2.4(d) herein, the Company’s and the Bank’s obligation to
make the payments and the arrangements provided for herein shall be absolute and
unconditional, and shall not be affected by any circumstance, including, without
limitation, any offset, counterclaim, recoupment, defense, or other right which
the Company or the Bank may have against the Executive or any other party. All
amounts payable by the Company and the Bank hereunder shall be paid without
notice or demand. Each and every payment made hereunder by the Company and the
Bank shall be final, and neither the Company nor the Bank shall seek to recover
all or any part of such payment from the Executive or from whomsoever may be
entitled thereto, for any reasons whatsoever.
 
The Executive shall not be obligated to seek other employment in mitigation of
the amounts payable or arrangements made under any provision of this Agreement,
and the obtaining of any such other employment shall in no event effect any
reduction of the Company’s or the Bank’s obligations to make the payments and
arrangements required to be made under this Agreement, except to the extent
provided in Section 2.4(d) herein.
 
5.2.  Contractual Rights to Benefits. This Agreement establishes and vests in
the Executive a contractual right to the benefits to which he is entitled
hereunder. However, nothing herein contained shall require or be deemed to
require, or prohibit or be deemed to prohibit, the Company or the Bank to
segregate, earmark, or otherwise set aside any funds or other assets, in trust
or otherwise, to provide for any payments to be made or required hereunder.
 
Article 6. 
 
Term of Agreement
 
6.1 Subject to Section 2.9 herein, this Agreement shall commence on the
Effective Date and shall continue in effect for three (3) full years, the last
day of which shall be the “Expiration Date.” However, at the end of such
three-year period and, if extended, at the end of each additional year
thereafter, the term of this Agreement shall be extended automatically for one
(1) additional year, unless the Company or the Bank delivers written notice
three (3) months prior to the end of such term, or extended term, to the
Executive, that the Agreement will not be extended. In such case, the Agreement
will terminate at the end of the term, or extended term, then in progress.
 
10
 
However, in the event a Change in Control Event occurs during the original or
any extended term, this Agreement will remain in effect for the longer of: (i)
twenty-four (24) months beyond the month in which such Change in Control Event
occurred; or (ii) until all obligations of the Company and the Bank hereunder
have been fulfilled, and until all benefits required hereunder have been paid to
the Executive or other party entitled thereto.
 
Article 7.  
 
Legal Remedies
7.1.  Arbitration. Any controversy or claim arising out of or relating to this
Agreement or the breach thereof (including the arbitrability of any controversy
or claim), shall be settled by arbitration in the City of Wheeling in accordance
with the laws of the State of West Virginia by three (3) arbitrators, one of
whom shall be appointed by the Company or the Bank, as applicable, one by the
Executive, and the third of whom shall be appointed by the first two
arbitrators. If the first two arbitrators cannot agree on the appointment of a
third arbitrator, then the third arbitrator shall be appointed by the American
Arbitration Association. The arbitration shall be conducted in accordance with
the rules of the American Arbitration Association, except with respect to the
selection of arbitrators which shall be as provided in this Section 7.1. The
cost of any arbitration proceeding hereunder shall be borne equally by the
Company or the Bank, as applicable, and the Executive. The award of the
arbitrators shall be binding upon the parties. Judgment upon the award rendered
by the arbitrators may be entered in any court having jurisdiction thereof.
 
7.2.  Payment of Legal Fees. In the event that it shall be necessary or
desirable for the Executive to retain legal counsel and/or incur other costs and
expenses in connection with the enforcement of any or all of his rights under
this Agreement, and provided that the Executive substantially prevails in the
enforcement of such rights, the Company or the Bank, as applicable, shall pay
(or the Executive shall be entitled to recover from the Company or the Bank, as
the case may be) the Executive’s reasonable attorneys, fees, costs and expenses
in connection with the enforcement of his rights including the enforcement of
any arbitration award.
 
Article 8.  
 
Successors
 
8.1 The rights of the Company and the Bank hereunder shall run in favor of the
Company and the Bank, and their respective successors, assigns, nominees, or
other legal representatives. Termination of the Executive’s employment shall not
operate to relieve him of any remaining obligations hereunder, and all such
obligations are binding upon his heirs, executors, administrators, or other
legal representatives. The Company and the Bank shall require any successor
(whether direct or indirect by purchase, merger, reorganization, consolidation,
acquisition of property or stock, liquidation, or otherwise) to all or a
significant portion of the assets of the Company or the Bank, as the case may
be, by agreement in form and substance satisfactory to the Executive, expressly
to assume and agree to perform this Agreement in the same manner and to the same
extent that the Company or the Bank, as the case may be, would be required to
perform if no such succession had taken place. Regardless of whether such
agreement is executed, this Agreement shall be binding upon any successor in
accordance with the operation of law and such successor shall be deemed the
“Company” or the “Bank,” as the case may be, for purposes of this Agreement.
11
 
Article 9.  
 
Miscellaneous
 
9.1.  Employment Status. The Executive, the Company, and the Bank acknowledge
that, except as may be provided under any other agreement between the Executive
and the Company or the Bank, the employment of the Executive by the Company and
the Bank is “at will,” and, except as set forth in Section 2.2 herein, prior to
the effective date of a Change in Control Event, may be terminated by either the
Executive, the Company, or the Bank, at any time. Upon a termination of the
Executive’s employment prior to the effective date of a Change in Control Event,
there shall be no further rights under this Agreement; provided, however, that
if such an employment termination shall arise in connection with, or in
anticipation of, a Change in Control Event, then the Executive’s rights shall be
the same as if the termination had occurred within two (2) years following a
Change in Control Event.
 
9.2.  Beneficiaries. The Executive may designate one or more persons or entities
as the primary and/or contingent Beneficiaries of any Severance Benefits owing
to the Executive under this Agreement. Such designation must be in the form of a
signed writing acceptable to the Board of Directors of the Company or the Board
of the Bank, as applicable. The Executive may make or change such designation at
any time.
 
9.3.  Entire Agreement; Superseding Effect. This Agreement contains the entire
understanding of the Company, the Bank, and the Executive with respect to the
subject matter hereof. In particular, to the extent of any conflict between the
terms of this Amended and Restated Change in Control Agreement and any
employment agreement to which the Executive, the Company and the Bank are
parties, the terms of this Amended and Restated Change in Control Agreement
shall completely replace and supersede the terms of the Executive’s employment
agreement.
 
In addition and subject to Article 4, the payments provided for under this
Agreement in the event of the Executive’s termination of employment shall be in
lieu of any severance benefits payable under any severance plan, program, or
policy of the Company and the Bank to which he might otherwise be entitled.
 
9.4.  Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular, and the singular shall include the plural.
 
9.5.  Notices. All notices, requests, demands, and other communications
hereunder must be in writing and shall be deemed to have been duly given if
delivered by hand or mailed within the continental United States by first-class
certified mail, return receipt requested, postage prepaid, to the other party,
addressed as follows:
 
12




 

(a)  
if to the Company:

 
Wesbanco Bank, Inc.
One Bank Plaza
Wheeling, WV 26003

 

(b)  
if to the Bank:

 
Wesbanco Bank, Inc.
One Bank Plaza
Wheeling, WV 26003



(c)  
if to Executive:

 
(Executives Name)
(Executives Address)

 
Addresses may be changed by written notice sent to the other party at the last
recorded address of that party.
 
9.6.  Execution in Counterparts. This Agreement may be executed by the parties
hereto in counterparts, each of which shall be deemed to be original, but all
such counterparts shall constitute one and the same instrument, and all
signatures need not appear on any one counterpart.
 
9.7.  Conflicting Agreements. The executive hereby represents and warrants to
the Company and the Bank that his entering into this Agreement, and the
obligations and duties undertaken by him hereunder, will not conflict with,
constitute a breach of, or otherwise violate the terms of, any other employment
or other agreement to which he is a party, except to the extent any such
conflict, breach, or violation under any such agreement has been disclosed to
the Company’s Board and the Bank’s Board in writing in advance of the signing of
this Agreement.
 
9.8.  Severability. In the event any provision of this Agreement shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Agreement, and the Agreement shall be construed and
enforced as if the illegal or invalid provision had not been included. Further,
the captions of this Agreement are not part of the provisions hereof and shall
have no force and effect.
 
Notwithstanding any other provision of this Agreement to the contrary, the
Company and the Bank shall have no obligation to make any payment to the
Executive hereunder to the extent, but only to the extent, that such payment is
prohibited by the terms of any final order of a Federal or state court or
regulatory agency of competent jurisdiction; provided, however, that such an
order shall not affect, impair, or invalidate any provision of this Agreement
not expressly subject to such order.
 
13
 
9.9.  Modification. No provision of this Agreement may be modified, waived, or
discharged unless such modification, waiver, or discharge is agreed to in
writing and signed by the Executive and by a member of the Company’s Board or
the Bank’s Board, as applicable, or by the respective parties, legal
representatives or successors.
 
9.10.  Applicable Law. To the extent not preempted by the laws of the United
States, the laws of the Commonwealth of Pennsylvania shall be the controlling
law in all matters relating to this Agreement.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.
 


 
WESBANCO, INC.




By _________________
Title___________________






WESBANCO BANK, INC.




By ____________________
Title ________________






____________________________




 